 Case: 4:19-cv-00948-RWS Doc. #: 31 Filed: 12/20/19 Page: 1 of 2 PageID #: 209




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

TAWANA SCRUGGS,                       )
                                      )
      Plaintiff,                      )
                                      )
      v.                              )     Case No. 4:19 CV 948 RWS
                                      )
CITY OF ST. LOUIS, et al.,            )
                                      )
      Defendant,                      )

                            SHOW CAUSE ORDER

      The Rule 16 Conference in this matter was scheduled for 10:30 a.m. this

morning in chambers. Counsel for Plaintiff, Jermaine Wooten, was required to

attend the conference in person. Moreover, his co-counsel received permission

from me to attend the conference by phone based on the assurance that Mr.

Wooten would attend in person. After the scheduled start time of the conference

Mr. Wooten called my chambers and asked if he could participate by phone. Mr.

Wooten’s request was denied and he assured my staff that he would arrive to my

chambers in ten minutes. After waiting fifteen minutes I held the Rule 16

Conference without Mr. Wooten. Mr. Wooten ultimately appeared in my

chambers at 11:40 a.m. but the conference had concluded and I was engaged in

other Court proceedings.

      Accordingly,
 Case: 4:19-cv-00948-RWS Doc. #: 31 Filed: 12/20/19 Page: 2 of 2 PageID #: 210




      IT IS HEREBY ORDERED that Plaintiff’s counsel Jermaine Wooten

shall show cause no later than December 27, 2020, why he failed to appear at the

Rule 16 Conference.



                                     _____________________________
                                     RODNEY W. SIPPEL
                                     UNITED STATES DISTRICT JUDGE

Dated this 20th day of December, 2019.




                                         2
